Citation Nr: 1757512	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-13 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for deep vein thrombosis (DTV).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Appellant served the U. S. Naval Reserves from August 2002 until February 2009.  She served for periods of active duty for training (ACDUTRA) and inactive duty for training (INACTDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2017 the Appellant testified before the undersigned via videoconference. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty for training (INACDUTRA). 38 U.S.C. §§ 101(24), 106, 1110.  For a member of a Reserve component, ACDUTRA means full-time duty performed by Reserve service members for training purposes.  INACDUTRA means duty (other than full-time) prescribed for Reserve service members under section 206 of title 37 of the United States Code or any other provision of law.

The Appellant testified she suffered with DVT while pregnant in 1996 and 1997.  She also testified that in April and May of 2007 she had ACDUTRA in Williamsburg, Virginia for approximately 5 weeks.  At that time she states she suffered bruises on her legs and she wore elastic bands on her lower legs as part of her uniform.  The Appellant contends her DVT was aggravated by leg bruising and use of elastic bands.  

The Appellant also claimed periods of INACDUTRA after returning from the Virginia training event.  She recalled a drill weekend in June 2007 and a parade on July 3, 2007.  She stated that she was unable to march with the color guard on July 3, 2007 due to swelling in her leg.  She was hospitalized the following day.  Private medical records show she was hospitalized on July 4, 2007 and treated for a recurrence of DVT.  At that time, she reported being in a marching band and her DVT getting worse.

The RO contacted the Appellant's reserve unit to obtain her service records.  The unit reported the official military personnel file (OMPF) was transferred to the Defense Personnel Information Retrieval System (DPRIS).  DPRIS provided the Appellants service personnel records to the RO.  

The Appellant's service records show she entered the Naval Reserves in August 2002 and was discharged, for medical reasons, in November 2009.  The records reflect, as a Reservist, she was assigned in Columbus, Ohio for IDT (inactive duty for training).  No specific dates are provided for IDT events.  

These service records show AT (active duty for training) in 2003 in Saratoga Springs, New York (September and October), Great Lakes, Illinois (March) and Brunswick, Maine (July).  In July and September 2004, AT is listed in Virginia Beach, Virginia.  There is no record of active training in Virginia (or elsewhere) during 2007.

The records obtained are silent as to the Appellant's ACDUTRA in 2007, when she claims her DVT was aggravated.  Additionally, there are no specific dates for INACDUTRA periods in 2007 which might be related to her claim.

The Board finds that a remand is warranted to determine from the appropriate agency whether the Veteran had any periods of ACDUTRA or INACDUTRA in 2007.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and any other appropriate source to verify the Appellant's periods of ACDUTRA and INACDUTRA in 2007.  All records and/or responses received should be associated with the claims file. 

If records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C .§ 5103A(b)(2) and 38 C.F.R. §3.159(e).

2.  Once additional records showing the Appellant's periods of ACDUTRA and INACDUTRA in 2007 are added to the record, complete any additional development which may be warranted.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






